Order denying the petition of the appellant for a hearing upon her application, pursuant to section 17 of the Personal Property Law and rule 293 of the Rules of Civil Practice, for an order applying an infant’s property to his past and future support, maintenance and education affirmed, with ten dollars costs and disbursements, without prejudice to a renewal of the application if conditions so change as to warrant a provision for support and education of the infant from the income of the trust fund and accumulations thereof. No opinion. Lazanslcy, P. J., Hagart.v, Tompkins, Davis and Johnston, JJ., concur.